IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                    : No. 822
                                          :
DESIGNATION OF CHAIR AND VICE-            : SUPREME COURT RULES DOCKET
CHAIR OF THE JUVENILE COURT               :
PROCEDURAL RULES COMMITTEE                :




                                        ORDER

PER CURIAM
         AND NOW, this 14th day of January, 2020, the Honorable Joy Reynolds McCoy is

hereby designated as Chair, and Cheryl A. Sobeski-Reedy, Esquire, as Vice-Chair, of the

Juvenile Court Procedural Rules Committee, commencing February 1, 2020.